Citation Nr: 1607619	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for residuals of removal of a lump in the neck.

3.  Entitlement to an initial, compensable rating for bilateral hearing loss prior to November 6, 2013, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968 and from September 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, February 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2010, the Veteran testified at a hearing before a Decision Review Officer; in May 2011, he and his wife testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  In September 2013, the Board remanded this matter for further development.

In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for asthma (claimed as exposure to asbestos), degenerative disc disease of the lumbar spine (claimed as low back pain), radiculopathy of each lower extremity, degenerative joint disease and subluxation of the left knee (claimed as bilateral leg condition), and limitation of motion of the left thumb, index finger, long finger, and ring and little fingers (claimed as left hand condition).  As this was a full grant of the benefits sought on appeal, these matters are no longer in appellate status.

In July 2014, the AOJ also granted a 20 percent disability rating for bilateral hearing loss, effective November 6, 2013.  However, inasmuch as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal pertaining to bilateral hearing loss as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2014, this matter was before the Board and remanded for additional development.

In a July 2015 rating decision, the RO granted service connection for a left eye condition, with a noncompensable rating, effective November 22, 2004.  It also granted service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, recurrent, moderate (claimed at PTSD), with a 70 percent evaluation, effective May 9, 2006.  These actions were full grants of these claims and are no longer in appellate status.  

As a final preliminary matter, the Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The issue of entitlement to service connection for residuals of removal of a lump in the neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A stomach disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

2.  Prior to November 6, 2013, the Veteran's bilateral hearing loss was no worse than Level III hearing in the right ear and Level II hearing in the left ear.

3.  From November 6, 2013, the Veteran's bilateral hearing loss was no worse than Level V hearing in the right ear and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3 (2015).

2.  Prior to November 6, 2013, the criteria for an initial, compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2015).

3.  From November 6, 2013, the criteria for a rating in excess of 20 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

The Veteran has appealed with respect to the propriety of the initially assigned ratings for bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the claim for service connection for a stomach disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the AOJ provided a letter in January 2005 (for stomach condition), sent prior to relevant initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  As to the stomach condition, the Board observes that the AOJ did not provide notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding that service connection claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against such claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records, post-service VA and private treatment records and Social Security Administrative (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Per the prior Board remands, the AOJ has obtained requested service treatment records, Social Security Administration (SSA) records, and pertinent VA examinations.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

As to the stomach disorder claim, the Veteran underwent VA examinations in October 2006 and November 2013.  The VA examiners provided specific findings referable to the Veteran's alleged stomach disorder sufficient to for the Board to adjudicate such claim.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met.  

As to the bilateral hearing loss claim, the Veteran underwent VA examinations in April 2005, February 2009, and November 2013.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The examinations are adequate to evaluate the claim, and include an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. 

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the February 2009 and November 2013 VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the February 2009 VA examiner noted difficulty hearing normal conversational speech.  The November 2013 VA examiner noted that the Veteran reported difficulty using the telephone, which caused frustration and anxiety.  He indicated that he would appear unintelligent due to not knowing what people were saying and providing wrong answers.  The Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in January 2010.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in May 2011, the Veteran set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned noted the issues on appeal.  Additionally, the Veteran provided testimony regarding the Veteran's in-service experiences.  The Veteran claimed that he had diverticulitis that was diagnosed after service, but started in service beginning with his claimed trauma of being helicoptered to his ship.  The Veteran also described the severity of this bilateral hearing loss.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

Finally, the Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in its prior remands, the Board directed the AOJ obtain service treatment record from his first period of service, additional VA treatment records, SSA records and afford the Veteran appropriate VA examinations.  As discussed above, the AOJ obtained service treatment records, VA treatment records as well as SSA records and the Veteran was afforded VA examinations that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Stomach Disorder Claim

The Veteran contends that he currently has a stomach disorder due to his service.  Again, during his May 2011 Board hearing, the Veteran reported that he had diverticulitis that was diagnosed after service, but started in service beginning with his claimed trauma of being helicoptered to his ship.  In a January 2009 statement, he alternatively claimed that he had diverticulitis from the food served onboard his ship.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

The record documents that the Veteran had in-service complaints regarding his stomach.  For example, an August 1973 service treatment record documents a complaint of stomach cramps for months, while at sea.  However, a January 1974 service examination prior to discharge showed that the abdomen, viscera, anus and rectum were all clinically evaluated as normal.  Moreover, a May 1975 reenlistment exam documented no abnormal findings with the abdomen, viscera, anus and rectum.  In a contemporaneous medical history, the Veteran expressly denied frequent indigestion and stomach, liver or intestinal trouble.  

Subsequently, a September 1977 report of medical examination also found that the Veteran's abdomen, viscera, anus and rectum were all clinically evaluated as normal.  In his contemporaneous medical history, the Veteran again denied frequent indigestion and stomach, liver or intestinal trouble.  

The first post medical evidence of a stomach disorder is a private June 2003 clinical record.  The Veteran reported a past medical history of diverticulosis and a long history of rectal bleeding as well as a history of colon polyps found in 1996, 1998 and 2000.  A September 2003 private colonoscopy showed small internal hemorrhoids causing rectal bleeding and history of colon polyps, but no diagnosis of diverticulitis. Subsequent VA medical records generally document that the Veteran has a history of diverticulitis, such as documented in the VA problem lists generated for the VA medical records from the Temple VA Medical Center (received June 2014) and Central Texas Health Care System (received January 2015).  

Following an August 2006 VA examination, in an October 2006 examination report, the VA examiner noted the Veteran's report of diverticulosis with colon polyps, since 1973, which affected general body health by causing him to bleed and have abdominal pain, but did not affect body weight.  He suffered from abdominal pain located in the lower stomach area, 2/3 of the year, which occurred when sleeping or eating; his intestinal condition had diarrhea, alternating diarrhea and constipation and bleeding.  Specifically the symptoms occurred all the time. He further had 4 colonoscopies due to the bleeding and pain.  The symptoms described occurred constantly, but he did not receive any treatment for his condition and there was no functional impairment.  The examiner also noted review of service treatment records, to include the Veteran's complaints of, or treatment for, stomach pain.  

The August 2006 VA examiner determined that a diagnosis for the Veteran's claimed condition of diverticulosis with colon polyps was not possible because the presence of diverticulosis and colonic polyps had not been confirmed by a colonoscopy; it does not cause significant anemia or malnutrition.  

Furthermore, the August 2006 VA examiner opined that it is less likely than not that 
diverticulosis/colon polyps was related to the Veteran's in-service abdominal pain.  The examiner explained that diverticulosis and colonic polyps can result in rectal
bleeding, but that the patient had not experienced such as per history or medical records.  Also, the examiner noted that this type of pain caused right or left lower
quadrant pain; however, the medical records noted that the Veteran presented with abdominal pain that was gastric or in the right upper quadrant, indicating peptic or duodenal ulcer pain and not diverticulosis.  Therefore, the examiner found that it was less likely than not that the abdominal pain in service was related to his currently claimed conditions.

In November 2013, the Veteran underwent another VA examination.  That VA examiner specifically found that the Veteran did not have a stomach or duodenum condition.  The examiner noted the Veteran's history of abdominal pain localized to the lower abdominal region secondary to diverticulosis.  The examiner noted the Veteran did not have peptic ulcer disease.  Furthermore, the examiner specifically found "no stomach condition found upon exam".  Therefore, the claimed condition was less likely than not...incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted that stomach abnormalities were related to diverticular disease and not peptic ulcer disease, which was not service-connected.  

Furthermore, a November 2013 VA psychiatric examiner found that it was at least as likely as not that the Veteran's reported stomach issues exhibited in service were manifestations of anxiety or other psychiatric problem.  However, the examiner did not indicate that any in-service complaints or problems are etiologically related to the currently claimed stomach disorder.  

Initially, although the November 2013 VA examiner was unable to find a stomach condition on examination, the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, in light of the prior examination findings and VA treatment records, the Veteran's claim will be treated as if he has a diagnosed stomach disorder of diverticulitis.  However, the Board notes that the November 2013 VA examiner clarified that the Veteran did not have peptic ulcer disease and none of the medical evidence of record has shown a clear diagnosis of such disorder.  As such, to the extent that the Veteran may be claiming service connection for such disorder, it would not be warranted.  The Court has also indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

After considering the totality of the evidence of record, the Board finds that service connection for a stomach disorder is not warranted as there is no competent evidence linking any stomach disability to the appellant's military service.  Although there is documentation that the appellant suffered from stomach problems in service, subsequent service examinations are silent with respect to any findings of a chronic stomach disorder. Importantly, the first medical evidence of any stomach disorder was in 2003, almost 30 years after service.  At that time, the Veteran reported a long history of rectal bleeding and colon polyps, but no other stomach complaints.  Moreover, there is simply no competent evidence linking any current stomach disorder to any incident in service.  Again, after reviewing the claims file, the October 2006 VA etiological opinion found that the appellant's current diverticulitis was not related to service.  The examiner provided a detailed rationale for this opinion and there is no competent evidence of record to refute this opinion.  Although the Board previously found that this examination was insufficient because it failed to address whether any other stomach disorder was related to service, as the subsequent VA examination clearly found that the Veteran did not suffer from any other stomach disorder; this examination is adequate to address the Veteran's claimed diverticulitis and is of high probative value.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation of a stomach disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although there was complaints of stomach problems in service, subsequent service examinations in January 1974, May 1975 and September 1977 are silent with respect to any stomach abnormalities.  Moreover, the Veteran expressly denied any symptoms in his contemporaneous medical histories.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Further, the Veteran did not report any such history of stomach problems when he sought medical treatment in 2003.  Rather, he reported a long history of rectal bleeding that was subsequently attributed to hemorrhoids.  The Board also finds it significant that the appellant did not file his claim for service connection until November 2004, over 30 years after active.  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the appellant's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms on subsequent service medical histories, the lack of medical evidence for many years after service, and the fact that he was silent with respect to any symptoms related to service until 2004 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are not sufficient to establish service connection on the basis of pertinent symptomatology and are outweighed by the more probative October 2006 VA opinion.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection a stomach disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.
 
III.  Bilateral Hearing Loss Claim

Prior to November 6, 2013, the Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He has a 20 percent disability rating thereafter.  The Veteran contends that his hearing disability is worse than the currently assigned evaluations. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

An April 2005 QTC VA examination documents hearing loss findings.  The examiner found pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
55
60
60
55
LEFT
45
55
60
60
        55

No exceptional pattern of hearing loss is demonstrated.  Word recognition testing revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, results in a noncompensable disability rating. 38 C.F.R. § 4.85.

A February 2009 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
60
65
65
59
LEFT
40
55
60
65
55

Word recognition testing revealed speech recognition ability of 84 percent bilaterally.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level III hearing in the right ear and Level II hearing in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII results in a noncompensable disability rating. 38 C.F.R. § 4.85.

In November 2013, the Veteran underwent audiological evaluation by VA.  The VA examiner found pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
55
65
65
65
62.5
LEFT
60
75
70
75
70

Based on these findings, there is an exceptional pattern of hearing loss is demonstrated, 38 C.F.R. § 4.86(a).  Using Table VIA, these audiometry test results equate to Level V hearing in the right ear and Level VI hearing in the left ear

Word recognition testing revealed speech recognition ability of 74 percent in the right ear and 70 percent in the left ear. These audiometry test results equate to Level V hearing in the right ear and Level VI hearing in the left ear using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings found using Table VI or VIA 
to Table VII results in a 20 percent disability rating.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, prior to November 6, 2013, the Veteran has no worse than Level III hearing in the right ear and Level II hearing in the left ear.  As such, he is not entitled to an initial compensable rating for his bilateral hearing loss during that time period.

From November 6, 2013, the date of the last VA examination, the Veteran had, at worst, Level V hearing in the right ear and Level VI hearing in the left ear. As such, he is not entitled to a disability rating in excess of 20 percent from that time period.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech and requesting people to repeat themselves constantly, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation, prior to November 6, 2013, or in excess of 20 percent from that time, under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty understanding speech, and requesting people to repeat themselves constantly.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). The Board has considered whether additionally staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the two appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

Although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing, which includes functional impairment resulting from difficulty hearing conversation and difficulty hearing conversation over the phone, is consistent with the degree of disability addressed by his current evaluation.  In this regard, the Board finds that the rating criteria contemplates the difficulty the Veteran has hearing in all situations and there are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  

In reaching such determination, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's functional impairment due to his hearing loss is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss, though it did cause him difficulty while working.  Moreover, the Board notes that the Veteran is already at a combined scheduler 100 percent disability rating.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial higher rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a stomach disorder is denied.

Prior to November 6, 2013, an initial compensable rating for bilateral hearing loss is denied.

From November 6, 2013, an initial disability rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the residuals of the removal of a lump in the neck claim, in the November 2014 Board remand, the Board directed the AOJ to obtain a second addendum medical opinion.  Although the AOJ obtained a second addendum opinion in January 2015 to address the question of whether the Veteran's lump developed during service, the VA examiner did not provide an adequate opinion as to the secondary service connection portion of the Veteran's claim.  

As observed in the prior Board remands, the Veteran has also asserted that the lump removed from his neck was associated with his upper respiratory disabilities.  The Veteran is service-connected for asthma.  (February 2008 rating decision).  However, rather than address whether the Veteran's lump was caused or aggravated by asthma, the VA examiner simply found that the Veteran does not have asthma.  The Board notes, again, that the Veteran is service-connected for asthma, based on a November 2013 VA examination that specifically found that he has asthma.  As such, an opinion is necessary as to whether the lump removal was proximately due to or aggravated by his service-connected asthma.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the AOJ has not provided the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) as to supporting a claim for service connection for residuals of removal of a lump in the neck, to include on a secondary basis.  Such notice should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide VCAA consistent notice, to include regarding supporting a claim for service connection for residuals of lump removal, to include as to on a secondary basis.  

2.  Return the record to the January 2015 VA examiner for residuals of removal of a lump in the neck.  The entire record and a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the entire electronic record has been reviewed.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims file, to specifically include all newly associated medical evidence, the VA medical opinion provider should offer an opinion on the following:

(a)  Clearly delineate all residuals of the left lump removal from the neck.  

(b)  With respect to each diagnosed residual, is it at least as likely as not that it is (i) proximately due to, or caused by, the Veteran's service-connected asthma; or (ii) has been aggravated by the Veteran's service-connected asthma.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In proffering the opinion, the examiner should also specifically consider the Veteran's November 2013 VA respiratory conditions examination wherein the examiner specifically found that the Veteran had asthma due to service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider should clearly explain how he/she reached his/her answers to each question posed above.  He/she is directed to reconcile his or her opinions with any on file that may conflict, and to consider all pertinent medical evidence of record.

3.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If a claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


